In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-19-00402-CV
              ___________________________

IN RE DANIEL L. RATLIFF AND CONNIE L. RATLIFF, Relators




                      Original Proceeding
                Trial Court No. 2019-006995-1


         Before Gabriel, J.; Sudderth, C.J.; and Kerr, J.
             Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      The court has considered relators’ petition for writ of mandamus and is of the

opinion that relief should be denied.   Accordingly, relators’ petition for writ of

mandamus is denied.

                                                   Per Curiam

Delivered: October 31, 2019




                                         2